PER CURIAM:
Randy L. Thomas appeals the district court’s orders transferring the case to a particular district court judge, denying relief on his 42 U.S.C. § 1983 (2000) complaint, and denying his motions for sanctions and to recuse the district court judge. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Helms, Mulliss, Wicker PLLC, No. 3:07-cv-00052-W, 2007 WL 1033358 (W.D.N.C. Mar. 7, 2007; Apr. 3, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.